TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON REMAND



NO. 03-05-00786-CV


Emory B. Perry, James R. Palmersheim, Thomas Palmersheim, John Kee, 
David J. Herbert, Paul Bowman, John Chambers, Bradley P. Nordgren, 
Craig S. Nordgren, Rex Madion, William J. Drasky, Samantha Paulson, 
Kenneth Paulson, and Fred Ananian, Appellants

v.

Darryl R. Cohen, Andrew M. Brown; Jenkins & Gilchrist Parker Chapin, L.L.P.;
and Jenkins & Gilchrist, P.C., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN403943, HONORABLE PAUL DAVIS, JUDGE PRESIDING



C O N C U R R I N G   O P I N I O N

		I agree that the district court did not abuse its discretion in granting the defendants'
special exceptions to the shareholders' second amended petition and ordering the shareholders to
replead specifically to identify any alleged harm, damage, or injury distinct from that incurred by
RAMP.  I also agree that the district court did not abuse its discretion in dismissing the shareholders'
claims with prejudice for failure to comply with the district court's order.  While the shareholders
did add allegations in their third amended petition that some of the plaintiffs purchased (and did not
merely hold) stock in reliance on misrepresentations by Cohen and Brown, they ultimately failed to
allege that these shareholders incurred any harm, injury, or damages from these purchases that were
distinct from those incurred by RAMP.


__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Patterson and Pemberton
Filed:   March 26, 2009